Order entered March 9, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00152-CV

               NORTH TEXAS MUNICIPAL WATER DISTRICT, Appellant

                                                 V.

                          JUSTIN A. JINRIGHT, ET AL., Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-02373-2016

                                            ORDER
       Before the Court is appellant’s March 7, 2018 motion for extension of time to file a brief.

We GRANT the motion and extend the time to March 28, 2018. We caution appellant that

further requests for extension in this accelerated appeal will be disfavored.


                                                       /s/    ADA BROWN
                                                              JUSTICE